Exhibit 10.2

 

SECOND AMENDED AND RESTATED

 

SECURITIES SUBSCRIPTION AGREEMENT

 

This Second Amended and Restated Securities Subscription Agreement (this
“Agreement”) is entered into as of October 21, 2020 (the “Effective Date”) by
and between BOC Yellowstone, LLC, a Delaware limited liability company (the
“Subscriber” or “you”), and Yellowstone Acquisition Company, a Delaware
corporation (the “Company”, “we” or “us”).

 

INTRODUCTION

 

WHEREAS, the Company and Subscriber entered into that certain Securities
Subscription Agreement as of August 31, 2020 (the “Original Agreement”) pursuant
to which the Company accepted the offer of Subscriber to purchase 5,750,000
shares of Class B common stock, $0.0001 par value per share (the “Class B common
stock”), up to 750,000 of which were subject to forfeiture by Subscriber if the
underwriters of the initial public offering (“IPO”) of units (“Units”) if the
Company did not fully exercise their over-allotment option (the “Over-allotment
Option”). The Original Agreement was amended and restated as of October 9, 2020
to reduce the number of shares of Class B common stock issued to the Subscriber
to equal 4,312,500 shares of Class B common stock, up to 562,500 shares of which
shares of Class B common stock are subject to forfeiture by Subscriber if the
underwriters of the IPO did not fully exercise their over-allotment option (the
“Amended Agreement”); and

 

WHEREAS, the Company and Subscriber have agreed that as a result of a change in
the gross proceeds under the offering terms of the registration statement on
Form S-1 (File No. 333 249035) (the “Registration Statement”) and prospectus
(the “Prospectus”) for the IPO of the Company’s Units, the Subscriber shall
amend its subscription to purchase 3,593,750 shares (the “Shares”) of Class B
common stock, up to 468,750 of which shall be subject to forfeiture (the
“Forfeiture Amount”) if the Over-allotment Option is not fully exercised; and

 

WHEREAS, the Company and Subscriber have further agreed and desire that the
Amended Agreement be replaced and superseded hereby;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

PURCHASE OF SECURITIES

 

1.01 Purchase of Shares. For the sum of $25,000 (the “Purchase Price”), which
the Company acknowledges receiving in cash, the Company hereby issues the Shares
to the Subscriber, and the Subscriber hereby purchases the Shares from the
Company, subject to the Forfeiture Amount, on the terms and subject to the
conditions set forth in this Agreement. Concurrently with the Subscriber’s
execution of this Agreement, the Company shall, at its option, deliver to the
Subscriber a certificate registered in the Subscriber’s name representing the
shares (the “Original Certificate”), or effect such delivery in book-entry form.

 



 

 

 

ARTICLE II
REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

2.01 Subscriber’s Representations, Warranties and Agreements. To induce the
Company to issue the Shares to the Subscriber, the Subscriber hereby represents
and warrants to the Company and agrees with the Company as follows:

 

a) No Government Recommendation or Approval. The Subscriber understands that no
federal or state agency has passed upon or made any recommendation or
endorsement of the offering of the Shares.

   

b) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Subscriber of the transactions contemplated hereby do
not violate, conflict with or constitute a default under (i) the formation and
governing documents of the Subscriber, (ii) any agreement, indenture or
instrument to which the Subscriber is a party or (iii) any law, statute, rule or
regulation to which the Subscriber is subject, or any agreement, order, judgment
or decree to which the Subscriber is subject.

 

c) Organization and Authority. The Subscriber is a Delaware limited liability
company, validly existing and in good standing under the laws of Delaware and
possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement. Upon execution and delivery by you,
this Agreement is a legal, valid and binding agreement of the Subscriber,
enforceable against the Subscriber in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting the enforcement of creditors’ rights
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

d) Experience, Financial Capability and Suitability. The Subscriber is: (i)
sophisticated in financial matters and is able to evaluate the risks and
benefits of the investment in the Shares and (ii) able to bear the economic risk
of its investment in the Shares for an indefinite period of time because the
Shares have not been registered under the Securities Act (as defined below) and
therefore cannot be sold unless subsequently registered under the Securities Act
or an exemption from such registration is available. The Subscriber is capable
of evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests. The Subscriber must bear the economic
risk of this investment until the Shares are sold pursuant to: (i) an effective
registration statement under the Securities Act (as defined below) or (ii) an
exemption from registration available with respect to such sale. The Subscriber
is able to bear the economic risks of an investment in the Shares and to afford
a complete loss of the Subscriber’s investment in the Shares.

 



2

 

 

e) Access to Information; Independent Investigation. Prior to the execution of
this Agreement, the Subscriber has had the opportunity to ask questions of and
receive answers from representatives of the Company concerning an investment in
the Company, as well as the finances, operations, business and prospects of the
Company, and the opportunity to obtain additional information to verify the
accuracy of all information so obtained. In determining whether to make this
investment, the Subscriber has relied solely on the Subscriber’s own knowledge
and understanding of the Company and its business based upon the Subscriber’s
own due diligence investigation and the information furnished pursuant to this
paragraph. The Subscriber understands that no person has been authorized to give
any information or to make any representations which were not furnished pursuant
to this Article II and the Subscriber has not relied on any other
representations or information in making its investment decision, whether
written or oral, relating to the Company, its operations and/or its prospects.

 

f) Regulation D Offering. The Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and acknowledges the
sale contemplated hereby is being made in reliance on a private placement
exemption to “accredited investors” within the meaning of Section 501(a) of
Regulation D under the Securities Act or similar exemptions under state law.

 

g) Investment Purposes. The Subscriber is purchasing the Shares solely for
investment purposes, for the Subscriber’s own account and not for the account or
benefit of any other person, and not with a view towards the distribution or
dissemination thereof. The Subscriber did not decide to enter into this
Agreement as a result of any general solicitation or general advertising within
the meaning of Rule 502 under the Securities Act.

 

h) Restrictions on Transfer; Shell Company. The Subscriber understands the
Shares are being offered in a transaction not involving a public offering within
the meaning of the Securities Act. The Subscriber understands the Shares will be
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, and the Subscriber understands that the certificates or
book-entries representing the Shares will contain a legend in respect of such
restrictions. If in the future the Subscriber decides to offer, resell, pledge
or otherwise transfer the Shares, such Shares may be offered, resold, pledged or
otherwise transferred only pursuant to: (i) registration under the Securities
Act, or (ii) an available exemption from registration. The Subscriber agrees
that if any transfer of its Shares or any interest therein is proposed to be
made, as a condition precedent to any such transfer, the Subscriber may be
required to deliver to the Company an opinion of counsel satisfactory to the
Company. Absent registration or an exemption, the Subscriber agrees not to
resell the Shares. The Subscriber further acknowledges that because the Company
is a shell company, Rule 144 may not be available to the Subscriber for the
resale of the Shares until one year following consummation of the initial
business combination of the Company, despite technical compliance with the
requirements of Rule 144 and the release or waiver of any contractual transfer
restrictions.

 

i) No Governmental Consents. No governmental, administrative or other third
party consents or approvals are required, necessary or appropriate on the part
of the Subscriber in connection with the transactions contemplated by this
Agreement.

 



3

 

 

2.02 Company’s Representations, Warranties and Agreements. To induce the
Subscriber to purchase the Shares, the Company hereby represents and warrants to
the Subscriber and agrees with the Subscriber as follows:

 

a) Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company possesses all requisite corporate power and authority
necessary to carry out the transactions contemplated by this Agreement.

 

b) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
violate, conflict with or constitute a default under (i) the Certificate of
Incorporation or Bylaws of the Company, (ii) any agreement, indenture or
instrument to which the Company is a party or (iii) any law, statute, rule or
regulation to which the Company is subject, or any agreement, order, judgment or
decree to which the Company is subject, except, with respect to clauses (ii) and
(iii) above, where such violation, conflict or default would not reasonably be
expected to have a material adverse effect on the financial condition, operating
results or assets of the Company.

 

c) Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof, the Shares will be duly and validly issued, fully paid and
nonassessable. Upon issuance in accordance with, and payment pursuant to, the
terms hereof, the Subscriber will have or receive good title to the Shares, free
and clear of all liens, claims and encumbrances of any kind, other than (i)
transfer restrictions hereunder and other agreements to which the Shares may be
subject which have been notified to the Subscriber in writing, (ii) transfer
restrictions under federal and state securities laws, and (iii) liens, claims or
encumbrances imposed due to the actions of the Subscriber.

  

d) No Adverse Actions. There are no actions, suits, investigations or
proceedings pending, threatened against or affecting the Company which: (i) seek
to restrain, enjoin, prevent the consummation of or otherwise affect the
transactions contemplated by this Agreement or (ii) question the validity or
legality of any transactions or seeks to recover damages or to obtain other
relief in connection with any transactions.

 

ARTICLE III
FORFEITURE OF SHARES

 

3.01 Partial or No Exercise of the Over-allotment Option. In the event the
Over-allotment Option granted to the underwriters of the IPO is not exercised in
full, the Subscriber acknowledges and agrees that it (or, if applicable, it and
any transferees of Shares) shall forfeit any and all rights to such number of
Shares (up to an aggregate of 468,750 Shares and pro rata based upon the
percentage of the Over-allotment Option exercised) such that immediately
following such forfeiture, the Subscriber (and all other initial stockholders
prior to the IPO, if any) will own an aggregate number of Shares, not including
any shares of the Company’s Class A common stock, par value $0.0001 per share
(the “Class A Common Stock” and, together with the Class B common stock, the
“Common Stock”), issuable upon exercise of any warrants or any shares of Class A
Common Stock purchased by Subscriber in the IPO or in the aftermarket, equal to
twenty percent (20%) of the issued and outstanding shares of Common Stock
immediately following the IPO.

 

3.02 Termination of Rights as Stockholder. If any of the Shares are forfeited in
accordance with this Article III, then after such time the Subscriber (or
successor in interest), shall no longer have any rights as a holder of such
forfeited Shares, and the Company shall take such action as is appropriate to
cancel such forfeited Shares.

 



4

 

 

3.03 Share Certificates. In the event an adjustment to the Original Certificate,
if any, is required pursuant to this Article III, then the Subscriber shall
return such Original Certificate to the Company or its designated agent as soon
as practicable upon its receipt of notice from the Company advising the
Subscriber of such adjustment, following which a new certificate (the “New
Certificate”), if any, shall be issued in such amount representing the adjusted
number of Shares held by the Subscriber. The New Certificate, if any, shall be
returned to the Subscriber as soon as practicable. Any such adjustment for any
uncertificated securities held by the Subscriber shall be made in book-entry
form.

 

ARTICLE IV
WAIVER OF LIQUIDATION DISTRIBUTIONS; REDEMPTION RIGHTS

 

4.01 In connection with the Shares purchased pursuant to this Agreement, the
Subscriber hereby waives any and all right, title, interest or claim of any kind
in or to any distributions by the Company from the trust account which will be
established for the benefit of the Company’s public stockholders and into which
substantially all of the proceeds of the IPO will be deposited (the “Trust
Account”), in the event of a liquidation of the Company upon the Company’s
failure to timely complete an initial business combination. For purposes of
clarity, in the event the Subscriber purchases any shares of Class A Common
Stock in the IPO or in the aftermarket, any such shares so purchased shall be
eligible to receive any liquidating distributions by the Company. However, in no
event will the Subscriber have the right to redeem any Shares into funds held in
the Trust Account upon the successful completion of an initial business
combination.

 

ARTICLE V
RESTRICTIONS ON TRANSFER

 

5.01 Securities Law Restrictions. In addition to any restrictions to be
contained in that certain letter agreement (commonly known as an “Insider
Letter”) to be dated as of the closing of the IPO by and between the Subscriber
and the Company, the Subscriber agrees not to sell, transfer, pledge,
hypothecate or otherwise dispose of all or any part of the Shares unless, prior
thereto (a) a registration statement on the appropriate form under the
Securities Act and applicable state securities laws with respect to the Shares
proposed to be transferred shall then be effective or (b) the Company has
received an opinion from counsel reasonably satisfactory to the Company, that
such registration is not required because such transaction is exempt from
registration under the Securities Act and the rules promulgated by the
Securities and Exchange Commission thereunder and with all applicable state
securities laws.

 

5.02 Lock-up. The Subscriber acknowledges that the Securities will be subject to
lock-up provisions (the “Lock-up”) contained in the Insider Letter.

 



5

 

 

5.03 Restrictive Legends. Any certificates representing the Shares shall have
endorsed thereon legends substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL, IS AVAILABLE.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCKUP AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING THE TERM
OF THE LOCKUP.”

 

5.04 Additional Shares or Substituted Securities. In the event of the
declaration of a share dividend, the declaration of an extraordinary dividend
payable in a form other than Shares, a spin-off, a share split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding Shares without receipt of consideration, any new,
substituted or additional securities or other property which are by reason of
such transaction distributed with respect to any Shares subject to
this Article V or into which such Shares thereby become convertible shall
immediately be subject to this Article V and Article III. Appropriate
adjustments to reflect the distribution of such securities or property shall be
made to the number and/or class of Shares subject to
this Article V and Article III.

 

5.05 Registration Rights. The Subscriber acknowledges that the Shares are being
purchased pursuant to an exemption from the registration requirements of the
Securities Act and will become freely tradable only after certain conditions are
met or they are registered pursuant to a registration rights agreement to be
entered into with the Company in connection with the closing of the IPO (the
“Registration Rights Agreement”).

 

ARTICLE VI
OTHER AGREEMENTS

 

6.01 Further Assurances. The Subscriber agrees to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

  

6.02 Notices. All notices, statements or other documents which are required or
contemplated by this Agreement shall be: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party and
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

 



6

 

 

6.03 Entire Agreement. This Agreement, together with the Insider Letter and the
Registration Rights Agreement, each substantially in the form to be filed as an
exhibit to the Registration Statement on Form S-1 associated with the Company’s
IPO, embodies the entire agreement and understanding between the Subscriber and
the Company with respect to the subject matter hereof and supersedes all prior
oral or written agreements and understandings relating to the subject matter
hereof. No statement, representation, warranty, covenant or agreement of any
kind not expressly set forth in this Agreement shall affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.

 

6.04 Modifications and Amendments. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by all parties
hereto.

 

6.05 Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by a written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

6.06 Assignment. The rights and obligations under this Agreement may not be
assigned by either party hereto without the prior written consent of the other
party.

 

6.07 Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.

 

6.08 Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of
Delaware applicable to contracts wholly performed within the borders of such
state, without giving effect to the conflict of law principles thereof.

 

6.09 Severability. In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
provision shall be deemed limited to the extent that such court deems it
reasonable and enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

 



7

 

 

6.10 No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of such party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

 

6.11 Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Agreement or in any other
agreement, certificate or instrument provided for or contemplated hereby, shall
survive the execution and delivery hereof and any investigations made by or on
behalf of the parties.

 

6.12 No Broker or Finder. Each of the parties hereto represents and warrants to
the other that no broker, finder or other financial consultant has acted on its
behalf in connection with this Agreement or the transactions contemplated hereby
in such a way as to create any liability on the other. Each of the parties
hereto agrees to indemnify and save the other harmless from any claim or demand
for commission or other compensation by any broker, finder, financial consultant
or similar agent claiming to have been employed by or on behalf of such party
and to bear the cost of legal expenses incurred in defending against any such
claim.

 

6.13 Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

 

6.14 Counterparts. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or any other form of electronic delivery, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 



8

 

 

6.15 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. The parties hereto intend that each representation, warranty, and
covenant contained herein will have independent significance. If any party
hereto has breached any representation, warranty, or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which such party hereto has not breached will not detract from
or mitigate the fact that such party hereto is in breach of the first
representation, warranty, or covenant.

 

6.16 Mutual Drafting. This Agreement is the joint product of the Subscriber and
the Company and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.

 

ARTICLE VII
VOTING AND TENDER OF SHARES

 

7.01 The Subscriber agrees to vote the Shares in favor of an initial business
combination that the Company negotiates and submits for approval to the
Company’s stockholders and shall not seek redemption with respect to such
Shares. Additionally, the Subscriber agrees not to tender any Shares in
connection with a tender offer presented to the Company’s stockholders in
connection with an initial business combination negotiated by the Company.

 

ARTICLE VIII
INDEMNIFICATION

 

8.01 Each party shall indemnify the other against any loss, cost or damages
(including reasonable attorney’s fees and expenses) incurred as a result of such
party’s breach of any representation, warranty, covenant or agreement in this
Agreement.

 

[Signature Page Follows]

 

9

 

 

If the foregoing accurately sets forth our understanding and agreement, please
sign the enclosed copy of this Second Amended and Restated Securities
Subscription Agreement and return it to us.

 

Very truly yours,       YELLOWSTONE ACQUISITION COMPANY         By: /s/ Joshua
P. Weisenburger   Name:  Joshua P. Weisenburger   Title: Chief Financial Officer
 

 

Accepted and agreed as of the date first written above.

 

BOC YELLOWSTONE, LLC         By: Boston Omaha Investments, LLC     its Managing
Member         By: /s/ Joshua P. Weisenburger   Name:  Joshua P. Weisenburger  
Title: Chief Financial Officer  

 

[Signature Page to Second Amended and Restated Securities Subscription
Agreement]

 

 



 

